             Case 3:19-cv-01111-DRD Document 73 Filed 05/03/19 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO

INTEGRAND ASSURANCE COMPANY                       Civil No. : 19-01111 (DRD)

Plaintiff,                                        RE:

v.

EVEREST REINSURANCE COMPANY;                      INJUNCTION AND DAMAGES FOR
ODYSSEY REINSURANCE COMPANY;                      BREACH OF ANTITRUST LAWS;
CATLIN (XL CATLIN) UNDERWRITING                   INSURANCE CODE; UNFAIR
INC., MIAMI ON BEHALF OF LLOYD'S                  COMPETITION; DECLARATORY
SYNDICATE 2003, LONDON; SWISS                     JUDGMENT; COLLECTION AND
REINSURANCE                    AMERICA            DAMAGES.
CORPORATION        ARMONK;        ALLIED
WORLD RE ON BEHALF OF LLOYD'S                     PLAINTIFF DEMANDS TRIAL BY JURY
SYNDICATE 2232, LONDON; MS AMLIN
UNDERWRITING LIMITED ON BEHALF
OF LLOYD'S SYNDICATES 0623, 1084,
2001, 2010,2088, 2623,2791,4020, and 5678;
ASPEN INSURANCE UK LIMITED
TRADING AS ASPEN RE LONDON,
ENGLAND;        LIBERTY       SPECIALTY
SERVICES LTD LIB 4472, PARIS OFFICE
UNDERWRITING FOR AND ON BEHALF
OF LLOYD'S SYNDICATE 4472.

Defendants.

      OPPOSITION TO INFORMATIVE MOTION TO ADVISE THE COURT OF AN
     IMPENDING REQUEST FOR THE COURT’S ASSISTANCE UNDER 9 U.S.C. § 5

TO THE HONORABLE DANIEL R. DOMÍNGUEZ
SENIOR, UNITED STATES DISTRICT JUDGE:

        COMES NOW plaintiff, Integrand Assurance Company ("Integrand"), through its

undersigned counsel, and respectfully alleges and prays:

              1. On April 19, 2019, Swiss Reinsurance America Corporation (“Swiss Re”) filed an

                 informative motion before this Court in which it signals its intention to file an
         Case 3:19-cv-01111-DRD Document 73 Filed 05/03/19 Page 2 of 3



               application under Section 5 of the Federal Arbitration Act seeking the Court’s

               appointment of Integrand’s party arbitrator. See Docket No. 67 at 4.

           2. Swiss Re requests the Court’s intervention because the Arbitration Clause’s

               process for arbitral appointments is unworkable. Swiss Re’s own allegations state

               that it followed the process set forth in the Arbitration Clause, and the process

               failed. See Docket No. 67 at 2-3.

           3. The sequence of events Swiss Re narrates is further proof of the ineffectual nature

               of the Arbitration Clause with regard to its provisions on arbitral appointments,

               the ambiguity and defects of which were already evident in the ongoing

               arbitrations with Odyssey Reinsurance Company and Everest Reinsurance

               Company. Integrand argued precisely this point in its Surreply to Swiss’s Reply in

               Support of its Motion to Dismiss and to Compel Arbitration. See Docket No. 66 at

               7-8.

           4. It is clear that there is a dispute as to the validity of the Arbitration Clause. In light

               of that fact, in the event that Swiss Re decides to file an application under Section

               5 of the Federal Arbitration Act seeking the Court’s appointment of Integrand’s

               party arbitrator, this Honorable Court should refrain from ruling on the application

               until such time as it determines the enforceability of the Arbitration Clause in

               dispute. To grant Swiss Re’s application before that determination would lend

               judicial aid to —and implicitly ratify— a dispute resolution process that is not

               legally valid.

       WHEREFORE, Integrand informs this Honorable Court of its opposition to Swiss’s

intention to file an application under Section 5 of the Federal Arbitration Act and requests that



                                                   2
         Case 3:19-cv-01111-DRD Document 73 Filed 05/03/19 Page 3 of 3



the Court refrain from ruling on any such application until such time as it determines the validity

of the Arbitration Clause.

RESPECTFULLY SUBMITTED.

       In San Juan Puerto Rico, this 3rd day of May, 2019.

       IT IS HEREBY CERTIFIED that on this same date, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send notification of such

filing to all CM/ECF participants in this case.

                                             PIETRANTONI MÉNDEZ & ALVAREZ LLC
                                             Attorneys for Integrand
                                             Banco Popular Center, 19th Floor
                                             San Juan, PR 00918
                                             Tel: (787) 274-1212
                                             Facsimile: (787) 274-1470


                                             S/Jorge I. Peirats
                                             JORGE I. PEIRATS
                                             USDC 201409
                                             jpeirats@pmalaw.com




                                                  3
